Citation Nr: 1044336	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for pulmonary asbestosis and 
asbestos-related pleural disease secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from February 1943 to 
February 1946.

This appeal to the Board of Veterans' Appeals (Board) is from a 
rating decision issued in March 2006 by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In October 2009, the Board determined that new and 
material evidence sufficient to reopen the claim had been 
received and remanded the underlying claim for additional 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010) .  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

A review of the record reveals that there has not been proper 
compliance with the Board's October 2009 remand.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  Where the remand orders of 
the Board or the Court are not satisfied, the Board errs as a 
matter of law when it fails to assure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In October 2009, the Board remanded the Veteran's claim for 
service connection for an asbestos-related lung disease in an 
attempt to verify with the National Archives and Records 
Administration (NARA) whether the Veteran was exposed to asbestos 
during service.  Specifically, the Veteran contends that during 
World War II, from 1943 to 1946, he worked as a military 
policeman and his duties included guarding German prisoners-of-
war (POWs) at a number of different side camps in Wisconsin, 
Michigan, and Illinois, including at two asbestos factories.  The 
Veteran's service personnel records demonstrate that he was 
assigned to Section Unit 1622nd SH PW.  He contends that at one 
point, he was stationed at Camp Grant, Illinois, in 1944 or 1945, 
and that while there, he guarded German prisoners in two asbestos 
plants owned by the Johns-Manville Company.  The Veteran has 
submitted a settlement letter dated June 2001 that states that 
both United States Gypsum Company and Quigley Company offered him 
a small settlement due to his exposure to asbestos.  An 
accompanying June 2000 medical examination lists the Veteran's 
history of asbestos exposure to be while guarding German 
prisoners in asbestos factories in the 1940s.  The Veteran was 
found to have symptoms of asbestos-related lung disease including 
a restrictive pattern and impaired diffusion on pulmonary 
function testing and small irregular opacities with an ILO 
grading of 1/10 on chest X-ray.  Although the RO contacted the 
National Personnel Records Center (NPRC) and the U.S. Army Health 
Professional Support Agency (USAHPSA) to obtain the Veteran's 
service personnel file, the RO should also contact NARA to 
further verify the Veteran's asbestos exposure. 

Next, the Board finds that the March 2010 VA respiratory 
examination is inadequate.  The examiner determined that the 
Veteran's respiratory diagnosis was chronic obstructive pulmonary 
disease (COPD), rather than asbestosis, and stated that there was 
no evidence in the service treatment records or the claims file 
that the Veteran suffered from asbestosis.  However, in February 
2003 and in July 2005, the Veteran submitted private opinions 
stating that his asbestosis was related to his in-service 
asbestos exposure.  In that regard, the clinical evidence of 
records demonstrates that in April 1999, based upon the results 
of a chest X-ray, a diagnosis of interstitial lung disease 
consistent with asbestos exposure was provided.  Also, in July 
2005, based upon the results of a chest X-ray, the diagnosis was 
chronic lung disease due to a combination of asbestosis and 
emphysema.  Because the examiner did not reconcile his opinion 
that the Veteran did not suffer from asbestosis with the private 
medical records demonstrating a diagnosis of an asbestos-related 
lung disease, the examination is inadequate for rating purposes 
and a new examination is warranted.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).




Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the National Archives and Records 
Administration, and any other appropriate 
agency, to verify whether the Veteran's 
unit, Section Unit 1622nd SH PW stationed at 
Fort Sheridan, Illinois, and at Camp Grant, 
Illinois, was exposed to asbestos while 
guarding German prisoners at asbestos 
factories located in Illinois, including near 
Peoria, Illinois, Wisconsin, or Michigan, to 
include factories owned by Johns-Manville 
Company, United States Gypsum Company, and 
Quigley Company, between 1943 and 1946. 

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to ascertain the etiology of his 
current respiratory disorder.  The claims 
file must be reviewed by the examiner and the 
examination report should note that review.  
The examiner should provide the rationale for 
all opinions provided.  

a)  Diagnose all respiratory 
conditions, to include pulmonary 
asbestosis and asbestos-related 
pleural disease.  If the Veteran is 
determined not to suffer from an 
asbestos-related lung disease, the 
examiner should reconcile that 
conclusion with the April 1999, June 
2000, July 2005 private treatment 
records evidencing findings and 
diagnoses of an asbestos-related lung 
disease.

b)  For any diagnosed respiratory 
disorder, to include COPD and/or any 
asbestos-related disorder, the 
examiner should specifically opine as 
to whether it is as least as likely as 
not (50 percent probability or 
greater) that the Veteran's 
respiratory disease is related to his 
service, to include the contended 
exposure to asbestos while guarding 
prisoners in asbestos factories.  

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

